Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 1, 2016

                                      No. 04-16-00068-CR

                                  Delmis Edmond SHIELDS,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                     Trial Court No. 5474
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

       Appellant’s attorney has filed a brief pursuant to Anders v. California, 368 U.S. 738
(1967); however, the brief is not accompanied by:

           o a motion to withdraw;

           o an exhibit showing that counsel has notified appellant of the motion to withdraw
             and the accompanying Anders brief and provided appellant with a copy of each;

           o an exhibit showing that counsel has informed appellant of appellant’s right to file
             a pro se response and of appellant’s right to review the record preparatory to
             filing that response;

           o an exhibit showing that counsel has informed appellant of appellant’s pro se right
             to seek discretionary review should the court of appeals declare appellant’s appeal
             frivolous;

           o an exhibit showing that counsel has notified appellant that, should appellant wish
             to exercise the right to review the appellate record in preparing to file a response
             to the Anders brief, appellant should immediately file a motion for pro se access
             to the appellate record with this court and provided appellant with a form motion
             for this purpose and a mailing address for this court.
See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.).

It is therefore ORDERED that appellant’s attorney file the requisite motion and exhibits in this
court no later than 10 days from the date of this order.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court